         Case 2:09-cr-20005-DDC Document 1336 Filed 12/11/20 Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,

        Plaintiff,
                                                                       Case No. 09-20005-10-DDC
v.

HUGO CHAVEZ-CADENAS (10),

        Defendant.


                                    MEMORANDUM AND ORDER

        This matter comes before the court on prisoner Hugo Chavez-Cadenas’s pro se1 Motion

to Reduce Sentence under 18 U.S.C. § 3582(c)(1)(A)(i) (Doc. 1333). This motion represents Mr.

Chavez-Cadenas’s third request for compassionate release citing the COVID-19 pandemic. See

Docs. 1320, 1326. Mr. Chavez-Cadenas seeks a sentence reduction to time served, or home

confinement in the alternative, because of the COVID-19 pandemic. Id. at 1. For the reasons

explained below, the court dismisses Mr. Chavez-Cadenas’s motion for lack of jurisdiction.

        Federal courts are courts of limited jurisdiction. Kokkonen v. Guardian Life Ins. Co. of

Am., 511 U.S. 375, 377 (1994). “After entry of final judgment, a district court has jurisdiction

only to the extent permitted by statute[.]” United States v. James, 728 F. App’x 818, 822 (10th

Cir. 2018). Section 3582(c)(1)(A) of Title 18 of the United States Code allows the court to

modify a sentence upon a motion by defendant only after the defendant “has fully exhausted all




1
         Because Mr. Chavez-Cadenas filed the current motion pro se, the court construes his filings liberally and
holds them to “a less stringent standard than formal pleadings drafted by lawyers.” Hall v. Bellmon, 935 F.2d 1106,
1110 (10th Cir. 1991). But the court does not become an advocate for the pro se party. Id. Likewise, Mr. Chavez-
Cadenas’s pro se status does not excuse him from complying with the court’s rules or facing the consequences of
noncompliance. See Ogden v. San Juan Cnty., 32 F.3d 452, 455 (10th Cir. 1994) (citing Nielsen v. Price, 17 F.3d
1276, 1277 (10th Cir. 1994)).
         Case 2:09-cr-20005-DDC Document 1336 Filed 12/11/20 Page 2 of 3




administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden of the

defendant’s facility, whichever is earlier[.]”

        This exhaustion requirement is jurisdictional and must be met before the court can

consider the defendant’s motion for compassionate release.2 See United States v. Spaulding, 802

F.3d 1110, 1122 (10th Cir. 2015) (finding “as a textual matter, that the relevant provisions of §

3582(c) operate[ ] as a clear and mandatory restriction on a court’s authority” (citation and

internal quotation omitted)); see also United States v. Harris, No. 15-40054-01-DDC, 2020 WL

7122430, at *2–3 (D. Kan. Dec. 4, 2020) (“[T]he court is persuaded that our Circuit views the

statute as jurisdictional” and “[i]ts requirements are not waivable.”). In short, defendant must

show he has exhausted administrative remedies before the court has jurisdiction. See United

States v. Read-Forbes, 454 F. Supp. 3d 1113, 1117 (D. Kan. 2020) (dismissing motion for

compassionate release because defendant failed to allege that “she exhausted administrative

remedies or that 30 days has elapsed since she submitted a request for relief to the warden”).

        The court is without jurisdiction to consider Mr. Chavez-Cadenas’s current motion. Mr.

Chavez-Cadenas never alleges that he has submitted a request for compassionate release from

the warden. So, Mr. Chavez-Cadenas has not alleged that 30 days has elapsed since he

submitted a request for compassionate release to the warden of his facility or that he otherwise

has satisfied the exhaustion requirements. See Doc. 1333. Thus, the court dismisses Mr.

Chavez-Cadenas’s motion for lack of jurisdiction.


2
          The court recognizes that it once viewed administrative exhaustion as a “claim-processing” rule. See
United States v. Chavez-Cadenas, No. 09-20005-10-DDC, 2020 WL 5981682, at *2 (D. Kan. Oct. 8, 2020). But,
after further review on the developing case law in our Circuit, the court has determined 18 U.S.C. § 3582(c)(1)(A)’s
exhaustion requirement is jurisdictional. See United States v. Harris, No. 15-40054-01-DDC, 2020 WL 7122430, at
*2–3 (D. Kan. Dec. 4, 2020) (concluding that “[w]here a defendant moving under § 3582(c)(1)(A) fails to show that
he satisfies the statute’s requirements, the court must dismiss the motion for lack of jurisdiction.”).


                                                         2
Case 2:09-cr-20005-DDC Document 1336 Filed 12/11/20 Page 3 of 3




IT IS SO ORDERED.

Dated this 11th day of December, 2020, at Kansas City, Kansas.

                                         s/ Daniel D. Crabtree
                                         Daniel D. Crabtree
                                         United States District Judge




                                     3
